Matter of Schwartz (2014 NY Slip Op 05610)
Matter of Schwartz
2014 NY Slip Op 05610
Decided on July 31, 2014
Appellate Division, First Department
Per Curiam
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 31, 2014SUPREME COURT, APPELLATE DIVISIONFirst Judicial DepartmentJohn W. Sweeny, Jr.,	Justice Presiding,
Dianne T. Renwick
David B. Saxe
Helen E. Freedman
Rosalyn H. Richter,Justices.


M-1099 (May 22, 2014)

[*1]In the Matter of Rose-Ellen Schwartz, a suspended attorney: Departmental Disciplinary Committee for the First Judicial Department, Petitioner, Rose-Ellen Schwartz, Respondent.
Disciplinary proceedings instituted by the Departmental Disciplinary Committee for the First Judicial Department. Respondent, Rose-Ellen Schwartz, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the Second Judicial Department on May 2, 1979.

Jorge Dopico, Chief Counsel, Departmental
Disciplinary Committee, New York
(Paul L. Friman, of counsel), for petitioner.
Arthur Z. Schwartz, for respondent.
PER CURIAMRespondent Rose-Ellen Schwartz was admitted to the practice of law in the State of New York by the Second Judicial Department on May 2, 1979. At all times relevant to this proceeding, respondent maintained an office for the practice of law within the First Judicial Department.
This Court suspended respondent, effective October 21, 2010, pursuant to Judiciary Law §§ 90(2) and 468—a for failure to pay attorney registration fees. The Departmental Disciplinary Committee (Committee) now seeks a further order, pursuant to 22 NYCRR 603.16(b)(1), suspending respondent from the practice of law for medical reasons, for an indefinite period and until further order of this Court. Respondent is also currently the subject of an investigation by the Disciplinary Committee regarding a dishonored IOLA check. During a deposition before the Committee on January 19, 2012, respondent gave detailed testimony as to a long period of incapacity, prior treatment, and present efforts at rehabilitation. She provided medical documentation in support of her testimony. Based upon the record, the Committee argues that respondent's rehabilitation is, at this point, at best, incomplete. The respondent concedes that she is not presently fit to practice law and that her suspension is warranted. Given the unrefuted evidence of incapacity, the Committee's motion for a continued suspension should be granted (Matter of Horakh, 61 AD3d 24 [1st Dept 2009]; Matter of Birman, 286 AD2d 22, [1st Dept 2001]; Matter of Hutchins, 279 AD2d 208 [1st Dept 2000]; Matter of Zukowski, 236 AD2d 6 [1st Dept 1997]).
Accordingly, the petition of the Disciplinary Committee is granted to the extent that respondent's suspension from the practice of law in the State of New York should be continued in accordance with 22 NYCRR 603.16 for an indefinite period, and the underlying disciplinary proceeding held in abeyance until further order of this Court.
All concur.
Order filed. [July 31, 2014], J.P., Renwick, Saxe, Freedman, and Richter, JJ.
Respondent suspended from the practice of law in the State of New York, effective the date hereof for an indefinite period of time, and proceeding held in abeyance until further order of this Court, as indicated. Opinion Per Curiam. All concur.